Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                     INJUNCTIVE RELIEF SOUGHT

  MVP OAKLAND PARK LLC,
  d/b/a PDQ,
  MVP PEMBROKE PINES LLC,
  d/b/a PDQ, and
  MVP WELLINGTON LLC,
  d/b/a PDQ,

        Defendants.
  _______________________________________/
                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint and sues MVP OAKLAND PARK LLC, d/b/a PDQ, MVP PEMBROKE

  PINES LLC, d/b/a PDQ and MVP WELLINGTON LLC, d/b/a PDQ (“collectively referred to as

  Defendants”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

  but not limited to, court costs and expert fees) pursuant to 42 U.S.C. §12182 et. seq., and the 2010

  Americans with Disabilities Act (“ADA”) and alleges as follows:


                                  JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendants’

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.




                                                   1
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 14



         2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C.

  §1391(B) and the Internal Operating Procedures for the United States District Court for the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                PARTIES

         3.      Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

  Beach County, Florida, and is otherwise sui juris.

         4.      Upon information and belief, Defendant, MVP OAKLAND PARK LLC, is the

  lessee, operator, owner and/or lessor of the Real Property, which is subject to this lawsuit, and is

  located at 3359 N. Federal Highway, Oakland Park, Florida 33306 (“PDQ Oakland”) and is the

  owner of the improvements where PDQ Oakland is located.

         5.      Upon information and belief, Defendant, MVP PEMBROKE PINES LLC, is the

  lessee, operator, owner and/or lessor of the Real Property, which is subject to this lawsuit, and is

  located at 11211 Pines Boulevard, Pembroke Pines, Florida 33026 (“PDQ Pembroke”) and is the

  owner of the improvements where PDQ Pembroke is located.

         6.      Upon information and belief, Defendant, MVP WELLINGTON LLC, is the lessee,

  operator, owner and/or lessor of the Real Property, which is subject to this lawsuit, and is located

  at 2781 FL-7, Wellington, Florida 33414 (“PDQ Wellington”) and is the owner of the

  improvements where PDQ Wellington is located.

         7.      PDQ Oakland, PDQ Pembroke and PDQ Wellington are hereinafter referred to

  collectively as “Premises”.

         8.      The Premises are places of public accommodation.




                                                   2
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 14



          9.      Defendants are authorized to conduct, and are in fact conducting, business within

  the state of Florida.

          10.     Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.

          11.     At the time of Plaintiff’s visits to PDQ Oakland on September 11, 2018, PDQ

  Pembroke on September 5, 2018 and PDQ Wellington on October 23, 2018 (and prior to instituting

  this action), Plaintiff suffered from a “qualified disability” under the ADA and required the use of

  a handicap parking space and the use of other means of accessibility for persons with disabilities.

  Plaintiff personally visited the Premises, but was denied full and equal access and full and equal

  enjoyment of the facilities, services, goods and amenities within the Premises, even though he was

  a “bona fide patron”.

          12.     Plaintiff, in his individual capacity, will absolutely return to the Premises in the

  near future and avail himself to the services offered at the Premises when Defendants modify the

  Premises or modify the policies and practices to accommodate individuals who have physical

  disabilities.

          13.     Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.



                                                     3
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 14



         14.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

         15.     Plaintiff would like to be able to be a patron of the Premises in the near future and

  be able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         16.     Completely independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to the Premises in the near future to verify its compliance

  or non-compliance with the ADA and to otherwise use the public accommodation as members of

  the able-bodied community are able to do. Independent of other subsequent visits, Plaintiff also

  intends to visit the Premises regularly to verify its compliance or non-compliance with the ADA,

  and its maintenance of the accessible features of the Premises. In this instance, Plaintiff, in

  Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered barriers to access

  at the Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the violations



                                                     4
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 14



  of the ADA set forth herein. It is Plaintiff’s belief that said violations will not be corrected without

  Court intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         17.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modify the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         18.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 17

  above as if fully stated herein.

         19.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendants have ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         20.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,




                                                     5
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 6 of 14



                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         21.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).



                                                    6
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 7 of 14



          22.     Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendants’ Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          23.     Defendants have discriminated, and continue to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          24.     Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          25.     Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendants’

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which said Department




                                                      7
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 8 of 14



  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1

            I.     PDQ Oakland.

          27.      Based on a preliminary inspection of PDQ Oakland, Defendants are in violation of

  42 U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

  Plaintiff as a result of, inter alia, the following specific violations found:

          General Area of the Men’s Restroom

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG

                   §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                   Standards.

                b. Failing to provide a coat hook within the proper reach ranges for a person with a

                   disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

                   and 4.1.3 of the 1991 ADA Standards.

                c. Failing to provide a paper towel dispenser or its operable part at the correct height

                   above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or

                   §§4.16.6, 4.27, 4.27.3, 4.22.7 and 4.23.7 of the 1991 ADA Standards.

                d. Failing to provide the correct spacing for a forward or parallel approach to an

                   element due to a wall or some other obstruction in violation of 2010 ADAAG §§305

                   and 306 and/or §4.2.4.1 of the 1991 ADA Standards.




  1
   Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                     8
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 9 of 14



          Accessible Stall of the Men’s Restroom

                e. Failing to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability (missing stall handle) in violation of 2010

                   ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the

                   1991 ADA Standards.

                f. Failing to provide sufficient clear floor space around a water closet without any

                   obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

                   603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

                   ADA Standards.

                g. Failing to provide the proper spacing between a grab bar and an object projecting

                   out of the wall (the toilet seat cover dispenser) in violation of 2010 ADAAG §§604,

                   604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

                   the 1991 ADA Standards.

                h. Failing to provide a paper towel dispenser or its operable part at the correct height

                   above the finished floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or

                   §§4.16.6, 4.27, 4.27.3, 4.22.7 and 4.23.7 of the 1991 ADA Standards.

           II.     PDQ Pembroke.

          28.      Based on a preliminary inspection of PDQ Pembroke, Defendants are in violation

  of 42 U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

  Plaintiff as a result of, inter alia, the following specific violations found:




                                                      9
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 10 of 14



        Accessible Seating

           a. Failing to provide seating for a person with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

              and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.

           b. Failing to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation of

              2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the 1991 ADA

              Standards.

           c. Failing to provide a sufficient dispersion of seating throughout the facility when

              dining surfaces are provided for the consumption of food or drink for a person(s)

              with a disability in violation of 2010 ADAAG §§226, 226.2, 902, 305 and 306.

        Men’s Restroom

           d. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

              Standards.

           e. Failing to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

              603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

              ADA Standards.

           f. Failing to provide the proper spacing between a grab bar and an object projecting

              out of the wall (the toilet seat cover dispenser) in violation of 2010 ADAAG §§604,




                                               10
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 11 of 14



                    604.5, 604.5.1, 604.5.2, 609, 609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of

                    the 1991 ADA Standards.

                 g. Failing to provide proper signage for an accessible restroom or failure to redirect a

                    person with a disability to the closest available accessible restroom facility in

                    violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                    and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

           III.     PDQ Wellington.

           29.      Based on a preliminary inspection of PDQ Wellington, Defendants are in violation

   of 42 U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

   Plaintiff as a result of, inter alia, the following specific violations found:

           General Area of the Men’s Restroom

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG

                    §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                    Standards.

                 b. Failing to provide the proper insulation or protection for the plumbing or other

                    sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                    §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

                 c. Failing to provide the correct spacing for a forward or parallel approach to an

                    element due to a wall or some other obstruction in violation of 2010 ADAAG §§305

                    and 306 and/or §4.2.4.1 of the 1991 ADA Standards.




                                                      11
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 12 of 14



            Accessible Stall of the Men’s Restroom

                  a. Failing to provide operable parts that are functional or are in the proper reach ranges

                     as required for a person with a disability (missing stall handle) in violation of 2010

                     ADAAG §§309, 309.1, 309.3 and 309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the

                     1991 ADA Standards.

                  b. Failing to provide sufficient clear floor space around a water closet without any

                     obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

                     603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

                     ADA Standards.

                  c. Failing to provide the proper insulation or protection for the plumbing or other

                     sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                     §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

            30.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

   Defendants have failed to eliminate the specific violations set forth in paragraphs 27, 28 and 29

   above.

            31.      Although Defendants are charged with having knowledge of the violations,

   Defendants may not have had actual knowledge of said violations until this Complaint made

   Defendants aware of same.

            32.      To date, the readily achievable barriers and violations of the ADA still exist and

   have not been remedied or altered in such a way as to effectuate compliance with the provisions

   of the ADA.

            33.      As the owner, lessor, lessee or operator of the Premises, Defendants are required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied



                                                       12
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 13 of 14



   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          34.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individual

   with disabilities, as required by 28 C.F.R. §36.401.

          35.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendants

   were required to make the Premises, a place of public accommodation, accessible to persons with

   disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendants have

   failed to comply with this mandate.

          36.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. §12205.

          37.     The violations alleged in paragraphs 27, 28 and 29 above are readily achievable to

   modify in order to bring the Premises or the Facility/Property into compliance with the ADA.

          38.     In the instances where the 2010 ADAAG Standards do not apply to the violations

   listed in paragraphs 27, 28 and 29 above, the 1991 ADA Standards apply.

          39.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Premises until the requisite modifications are completed.




                                                    13
Case 0:19-cv-61676-MGC Document 1 Entered on FLSD Docket 07/09/2019 Page 14 of 14



          WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:

              1. This Court declare that the Premises owned, operated and/or controlled by

                  Defendants are in violation of the ADA;

              2. This Court enter an Order requiring Defendants to alter the Premises and/or their

                  facilities to make them accessible to and usable by individuals with disabilities to

                  the full extent required by Title III of the ADA;

              3. This Court enter an Order directing Defendants to evaluate and neutralize its

                  policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow Defendants to undertake and complete corrective

                  procedures to the Premises;

              4. This Court award reasonable attorneys’ fees, all costs (including, but not limited to

                  the court costs and expert fees) and other expenses of suit to Plaintiff; and

              5. This Court award such other and further relief as it may deem necessary, just and

                  proper.

   Dated: July 9, 2019


                                                 Respectfully submitted by:

                                                    The Law Office of Gregory S. Sconzo, P.A.
                                                    5080 PGA Boulevard, Suite 213
                                                    Palm Beach Gardens, FL 33408
                                                    Telephone: (561) 729-0940
                                                    Facsimile: (561) 491-9459

                                                    By: /s/ Gregory S. Sconzo
                                                    GREGORY S. SCONZO, ESQUIRE
                                                    Florida Bar No.: 0105553
                                                    Service Email: sconzolaw@gmail.com
                                                    Primary Email: greg@sconzolawoffice.com


                                                   14
